Name: 83/287/EEC: Commission Decision of 26 May 1983 approving an amendment to the programme for the structural improvement of the fruit juice market in the Land of Baden-WÃ ¼rttemberg pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-06-14

 Avis juridique important|31983D028783/287/EEC: Commission Decision of 26 May 1983 approving an amendment to the programme for the structural improvement of the fruit juice market in the Land of Baden-WÃ ¼rttemberg pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 155 , 14/06/1983 P. 0016 - 0016*****COMMISSION DECISION of 26 May 1983 approving an amendment to the programme for the structural improvement of the fruit juice market in the Land of Baden-Wuerttemberg pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (83/287/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Regulation (EEC) No 3164/82 (2), and in particular Article 5 thereof, Whereas the Government of the Federal Republic of Germany on 8 November 1982 forwarded an amendment to the programme for the structural improvement of the fruit juice market in the Land of Baden-Wuerttemberg, which has been approved by the Commission Decision of 18 October 1979; Whereas the said amendment relates to the up-dating of this programme by its prolongation until 1987 and is consistent with the objectives and provisions of Regulation (EEC) No 355/77; Whereas the question under what conditions the common action initiated by Regulation (EEC) No 355/77 will be continued beyond the date laid down in Article 16, paragraph 1 of the said Regulation remains open; whereas it is therefore appropriate to limit approval of the programme to applications referred to in Article 24 (4) of Regulation (EEC) No 355/77; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The amendment to the programme for the structural improvement of the fruit juice market in the Land of Baden-Wuerttemberg forwarded by the Government of the Federal Republic of Germany on 8 November 1982 pursuant to Regulation (EEC) No 355/77, is hereby approved. 2. Approval of the programme relates only to projects submitted before 1 May 1984. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 26 May 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 332, 27. 11. 1982, p. 1.